     Case 1:20-mj-00312-JFA Document 11 Filed 12/26/20 Page 1 of 2 PageID# 62




                  IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF VIRGINIA



UNITED STATES OF AMERICA:

V.                                     Case No. 1:20-MJ-312

Matthew Erausquin                  :



                           NOTICE OF APPEARANCE

     Please enter my appearance for Mr. Erausquin for purposes of detention hearing

and preliminary hearing. The undersigned appeared via zoom along with

Christopher Amolsch in the Southern District of Florida in November and we

anticipate representing Mr. Erausquin throughout all proceedings. We did not

conduct a detention hearing in that district and requested any hearing be held in

Alexandria. Mr. Erausquin has been waiting for transfer.

     PLEASE note counsel will be out of town December 30-January 1, but

are available essentially any afternoon in January for a detention/preliminary once

Mr. Erausquin arrives in this district. The Court in the Southern District has

already ordered the production of Brady materials.



                                                     Matthew Erausquin
                                                     By Counsel

_________/s_________
Frank Salvato
1203 Duke Street
  Case 1:20-mj-00312-JFA Document 11 Filed 12/26/20 Page 2 of 2 PageID# 63




Alexandria, Virginia 22314
703-548-5000
Bar No. 30453
Frank@Salvatolaw.com

                              Certificate
  I hereby certify this pleading was filed with the Court’s Electronic Filing System,
which system will send a copy to the United States Attorney, 2100 Jamieson
Avenue, Alexandria, Virginia on this 26th day of December, 2020.


_________/s_________
Frank Salvato
1203 Duke Street
Alexandria, Virginia 22314
703-548-5000
Bar No. 30453
Frank@Salvatolaw.com
